By the Court.
Our statute, as the title implies, is designed to make provision for “ the maintenance of bastard children.” The only order which the court can pass is that the adjudged father “shall stand charged with the maintenance thereof, with the assistance of the mother, in such manner as the court shall order; and shall give bond with sufficient sureties to perform said order, and also to indemnify and save harmless against all charges of maintenance her parents and any city or town or the State chargeable with the maintenance of such child.” Gen. Sts. c. 72. Pub. Sts. c. 85. Until born, the child is not the subject of maintenance. It is clear that the statute applies only to the case of a bastard child born alive, and not to a case like the present one, of a still-born child. The only order the court can issue, applied to the last-named case, would be inoperative and absurd. Commonwealth v. Cole, 5 Mass. 517.

Exceptions overruled.